Exhibit 10.5

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is made and entered into as of September     , 2008, by and between
Nomura Holdings Inc. (on behalf of itself and the entities that are its
Affiliates (as defined in the BarCap TSA) listed in Schedule 2 to the Nomura
Purchase Agreement, as same may be amended or supplemented from time to time)
(“Nomura” and each a “Purchaser”), and Lehman Brothers Holdings Inc., a Delaware
corporation (“LBHI”).

 

WHEREAS, LBHI is a party to that certain Transition Services Agreement dated as
of September 22, 2008 (the “BarCap TSA”), by and between LBHI and Barclays
Capital Inc. (“BarCap”), pursuant to which, among other things, (i) BarCap
agreed to provide, or cause to be provided, to LBHI (and its Affiliates as
defined in the BarCap TSA as of the date thereof) (collectively, the “LBHI
Entities”), certain services, use of facilities and other assistance on a
transitional basis and (ii) LBHI agreed to provide, or cause to be provided, to
BarCap (and its Affiliates as defined in the BarCap TSA as of the date thereof)
certain services, use of facilities and other assistance on a transitional
basis;

 

WHEREAS, Nomura is a party to that certain International Asset Sale Agreement
dated as of September     , 2008 (the “Nomura Purchase Agreement”), by and among
the HK Insolvency Officers, the Singapore Insolvency Officers, the Australian
Insolvency Officers, the Sellers listed in Schedule 1 thereto (the “Sellers”)
and the Purchasers listed in Schedule 2 thereto (the “Purchasers”), whereby the
Sellers agreed to sell all of the Sale Assets and the Purchasers agreed to
purchase all of the Sale Assets and make offers of employment to the Transferred
Employees (which assets and employees, for the avoidance of doubt, do not
include (i) the assets and employees of the IMD Business, as such term is
defined in the BarCap TSA, nor (ii) the assets or employees of Lehman Brothers
Holdings plc, Lehman Brothers Limited, LB UK RE Holdings Limited or Lehman
Brothers International (Europe); nor (iii) any assets or employees of BarCap
pursuant to the Asset Purchase Agreement, dated as of September 16, 2008,
between LBHI, Lehman Brothers Inc., LB 745 LLC and BarCap (as amended and
supplemented, and together with any other agreements executed among such
parties, the “BarCap Purchase Agreement”));

 

WHEREAS, pursuant to Section 9.10(a)(i)(B) of the BarCap TSA, LBHI has the right
to assign the LBHI Entities’  rights and obligations under the BarCap TSA, in
whole or in part, to certain acquirers of the Retained LBHI Business (as such
term is defined in the BarCap TSA), which, the parties agree for the purposes of
this Assignment and Assumption Agreement, includes the Sale Assets and the
Transferred Employees;

 

WHEREAS, for purposes of this Assignment and Assumption Agreement, each party
agrees that the LBHI Entities shall be deemed to include the Sellers even if
there is ambiguity regarding the fact that such Sellers could be construed as no
longer being under the “control” of LBHI due to the appointment of liquidators
or provisional liquidators; and

 

WHEREAS, the parties hereto desire to execute this Assignment and Assumption
Agreement to evidence (i) the assignment from LBHI to the Purchasers of all
rights, title and

 

1

--------------------------------------------------------------------------------


 

interests under the BarCap TSA solely as such relate to the LBHI Entities which
are transferring assets to the Purchasers and which employed the Transferred
Employees prior to the date of the Nomura Purchase Agreement (the “Assigned
Rights”, provided that, for the avoidance of doubt, the rights with respect to
assets and liabilities that have not been transferred under the Nomura Purchase
Agreement shall not be deemed part of the Assigned Rights), and (ii) the
Purchasers’ assumption of the obligations under the BarCap TSA solely as such
relate to the LBHI Entities which are transferring assets to the Purchasers and
which employed the Transferred Employees prior to the date of the Nomura
Purchase Agreement (the “Assumed Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Capitalized Terms.  Except as otherwise provided herein, all
capitalized terms used and not defined herein (including the recitals hereto)
shall have the respective meanings assigned to such terms in the Nomura Purchase
Agreement.

 

2.             Commencement.  This Assignment and Assumption Agreement shall be
conditional upon execution of the Nomura Purchase Agreement, and shall come into
effect with respect to the Assumed Obligations and Assigned Rights in relation
to a particular LBHI Entity upon completion of the sale of the transferred
assets or transfer of employees of such LBHI Entity under the Nomura Purchase
Agreement; provided that the assignments hereunder shall constitute one single
assignment for the purposes of Section 9.10(b) of the BarCap TSA, but that to
the extent that an assignment for a particular LBHI Entity (x) takes place after
15 October 2008 or, if such assignment is deferred past such date due to pending
regulatory or legal approvals, after 10 November 2008, or (y) involve businesses
outside of Asia, Australia or the investment banking business in India, then
such assignment shall count as a separate assignment for the purposes of
Section 9.10(b) of the BarCap TSA.  For the avoidance of doubt, the LBHI
Entities will require any assignee or purchaser of the non-investment banking
businesses in India (including the service business, or the assets or employees
thereof) to assume the obligation to continue to provide Services to the
Recipient(s) (as such terms are defined in the BarCap TSA) pursuant to the
terms and conditions of the BarCap TSA as a condition to such assignment or
purchase.  LBHI further agrees to assign its rights under the Barcap TSA with
respect to Services to such businesses to such assignee or purchaser, subject to
and in accordance with the terms and conditions of the BarCap TSA, as a
condition to such assignment or purchase.

 

3.             Additional Purchasers.  The parties acknowledge that Nomura may,
on or before Completion, nominate additional Purchasers under the Nomura
Purchase Agreement that are Affiliates.  Nomura shall procure that each
additional Purchaser executes an assignment and assumption agreement in
substantially the same form as this Assignment and Assumption Agreement.  All
Purchasers under the Nomura Purchase Agreement and their Affiliates shall
together count as a single assignee for the purposes of this Assignment and
Assumption Agreement and Section 9.10(b) of the BarCap TSA.

 

4.             Assignment.  In accordance with and subject to the terms of the
Nomura Purchase Agreement and the BarCap TSA, LBHI hereby conveys, transfers,
assigns and delivers to the

 

2

--------------------------------------------------------------------------------


 

Purchasers and their Affiliates (together counting as a single assignment for
the purposes of section 9.10(b) of the BarCap TSA), all of the Assigned Rights.

 

5.             Acceptance and Assumption.  In accordance with and subject to the
terms of the Nomura Purchase Agreement and the BarCap TSA, the Purchasers hereby
(i) accept the conveyance, transfer, assignment and delivery of the Assigned
Rights, and (ii) expressly succeed to, are substituted for, and accept, assume
and undertake to pay, perform and discharge all of the Assumed Obligations and
each hereby covenants to BarCap their observance and performance of the same.

 

6.             Acknowledgement.  Each party hereto acknowledges the assignment
by LBHI of its rights and obligations under the BarCap TSA on the terms and
conditions of this Assignment and Assumption Agreement.

 

7.             No Third Party Beneficiaries.  Nothing in this Assignment and
Assumption Agreement, express or implied, is intended or shall be construed to
confer upon, or give to, any person other than the Purchasers, the LBHI
Entities, and BarCap and their respective and permitted successors and assigns,
any remedy or claim under or by reason of this Assignment and Assumption
Agreement on any terms, covenants or condition hereof, and all the terms,
covenants and conditions, promises and agreements in this Assignment and
Assumption Agreement shall be for the sole and exclusive benefit of the parties
hereto and their successors and assigns.

 

8.             No Modification or Amendment.  This Assignment and Assumption
Agreement does not amend or otherwise modify or limit any of the provisions of
the Nomura Purchase Agreement or the BarCap TSA (except to the extent of the
clarifications of the counting of the number of assignments in section 2 of this
Assignment and Assumption Agreement for the purposes of Section 9.10(b) of the
BarCap TSA) or the BarCap Purchase Agreement, and (a) in the event of any
conflict between the terms of the Nomura Purchase Agreement, and the terms
hereof, the Nomura Purchase Agreement shall supersede and control this
Assignment and Assumption Agreement in all respects as between the LBHI Entities
and Nomura and (b) in the event of any conflict between the terms of the BarCap
TSA and the BarCap Purchase Agreement, on one hand, and the terms hereof, on the
other hand, the BarCap TSA and BarCap Purchase Agreement shall supersede and
control this Assignment and Assumption Agreement in all respects.

 

9.             Other Confirmations.

 

(a)           LBHI and Nomura shall jointly cooperate with BarCap, using good
faith and reasonable efforts, as may be reasonably requested for BarCap to
provide or receive Services to or from either party, including where BarCap
needs reasonable guidance on the scope of the Sale Assets and Transferred
Employees as distinguished from those Retained LBHI Businesses that are not
being acquired by the Purchasers, and including where there are
interdependencies among LBHI and the Purchasers as relate to the provision or
receipt of Services.

 

3

--------------------------------------------------------------------------------


 

(b)           Except as BarCap may otherwise agree, not to be unreasonably
withheld, Nomura agrees to designate a single co-ordinator with overall
responsibilities for the co-ordination of its service management and separation
activities across the Asian jurisdictions including the investment banking
business in India with a view to achieving an efficient and orderly business
separation and to act as a central point of liaison for BarCap in relation to
the performance of its obligations hereunder.

 

10.           Miscellaneous.

 

(a)           Headings.  The section headings used herein are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Assignment and Assumption Agreement.

 

(b)           Governing Law & Jurisdiction.  This Assignment and Assumption
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflict of laws, and subject
to Section 9.11 in the BarCap TSA with respect to jurisdiction.

 

(c)           Counterparts.  This Assignment and Assumption Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.

 

(d)           Amendments.  No amendment or modification of this Assignment and
Assumption Agreement shall be effective unless it is set forth in writing and
signed by each of the parties hereto.

 

(e)           Notices.  Any notice, request or instruction to be given under or
in connection with this Deed shall be in writing and shall be sent by mail,
courier or telefax (in the case of telefax, a copy also to be sent by mail) to
the addresses as follows:

 

if to LBHI or to
BarCap:

As set out in section 9.05 (Notices) of the
BarCap TSA.

 

 

if to Nomura:

Nomura Holdings Inc.
c/o Nomura International plc
Nomura House
1 St Martin’s-le-Grand
London EC1A 4NP
Fax: (44 20) 7521 2121

 

 

 

Attention: General Counsel and Company
Secretary

 

4

--------------------------------------------------------------------------------


 

with a copy to

[ ]

 

Each party may at any time change its address by giving notice to the other
parties, as the case may be, in the manner described in section 9.05 of the
BarCap TSA.

 

(f)            Successors and Assigns.  This Assignment and Assumption Agreement
is executed by, and shall be binding upon, the parties hereto and their
respective successors and assigns for the uses and purposes above set forth and
referred to, as of the date hereof, provided that the foregoing shall not be
interpreted to contravene any limitations on assignment pursuant to the BarCap
TSA.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed and delivered as of the date first written above.

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

/s/ James P. Fogarty

 

 

Name: James P. Fogarty

 

 

Title: Executive Vice President

 

 

 

 

 

NOMURA HOLDINGS INC.

 

 

 

 

 

By:

/s/ Takumi Shibata

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed:

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By:

/s/ Gerard S. LaRocca

 

 

Name: Gerard S. LaRocca

 

 

Title: CEO

 

 

6

--------------------------------------------------------------------------------